DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-10 are presented for examination. 

Oath Declaration
3. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.

 Drawings
4.	The drawings received on 12/20/2021 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim recites "issuing the memory unit to the encoding or decoding task control." The phrase of “issuing the memory unit to the encoding…” (emphasis added). The specification PP [0005] and[0052] does not provide any more clarification than the claim. Therefore,  the phrase  “issuing the memory to the encoding or decoding task control” is ambiguous and renders the claim unclear.
Dependent claims 2-10 depend from the base claim 1 and inherently include limitations therein and therefore are rejected under 35 USC 112, 2nd paragraph as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Kim (U.S PN:2019/0243775) in view of Gold al. (U.S. PN: 2014/0164730) "herein after as Gold" in further view of Raghavan. (U.S. PN: 2008/0168241).

As per claim 1:
Kim substantially teaches or discloses a method, comprising: receiving a memory request for a read or write task for a channel from an encoding task control or a decoding task control (see paragraph [0073], herein the address map MAP may store address mapping information for an address translation operation. When a host device accesses the data storage device 10, for example, when the host device provides a read request or a write request, and paragraph [0096], herein The ECC control circuit 245 may control an overall operation of the ECC engine 240); updating a memory mapping entry corresponding to the memory unit (see paragraph [0062], herein the updating may be performed by loading the L2 segments into a map update buffer (see MUB of FIG. 4A) and changing the physical addresses PBA corresponding to the logical addresses LBA of the L2P entries included in the L2 segments based on the P2L entries stored in the address buffer AB); and issuing the memory unit to the encoding or decoding task control (see paragraph [0096], herein the ECC control circuit 245 may control an overall operation of the ECC engine 240. The ECC control circuit 245 may control operations of function blocks within the ECC engine 240, for example, the ECC memory 242, the ECC encoder 243, the ECC decoder 244, and the I/O circuit 241 based on operation control signals received from the processor 220 through the I/O circuit 241, and  paragraph [0100]).
Kim does not explicitly teach checking an overall memory usage and a memory usage for the channel; allocating the memory unit to that channel.
However, Gold in the same field of endeavor teaches checking an overall memory usage and a memory usage for the channel (see paragraph [0045], herein free space management, e.g. bitmaps management for the use of filesystems are handled by block control layer 103 instead of being traditionally handled by the filesystem. The filesystem can use a get-free-space-map service 162, provided by mapping controller 125 and facilitated by mapping data-structure 115); allocating the memory unit to that channel (see paragraph [0019], herein receiving a request for obtaining a space allocation descriptor indicative of one or more logical blocks free for allocation within a range of logical addresses, the range included within a logical address space related to an upper layer application which has issued the request; and (ii) providing the space allocation descriptor by using a data structure included in the block control layer and operative to map between the logical address space and allocated storage blocks within the physical storage space, managed by the block control layer., and Fig. 5, step 510).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Kim with the teachings of Gold by checking an overall memory usage and allocating the memory unit to that channel.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the checking an overall memory usage and allocating the memory unit to that channel would have improved the non-volatile storage system performance.
Kim-Gold as combined teaches all the subject matter of claim 1 except the feature of  determining that the memory request needs immediate execution and a memory unit of a plurality of memory unit is available.
However, Raghavan in the same field of endeavor teaches determining that the memory request needs immediate execution (see paragraph [0046], dispatcher determines if there is a high-priority request in a request queue that may be dispatched to the idle memory bank in memory banks (step 504). The dispatcher gives priority to the high-priority flagged requests over any non-flagged requests, while maintaining any dependencies among the requests, and Fig. 5) and a memory unit of a plurality of memory unit is available (see paragraph [0037], herein When dispatcher 310 is notified that a memory bank within memory banks 320 is idle, dispatcher 310 scans request queue 308 for a request to dispatch to the idle memory bank in memory banks 320). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Kim-Gold as combined with the teachings of Raghavan by determining that the memory request needs immediate execution and a memory unit of a plurality of memory unit is available.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the determining that the memory request needs immediate execution and a memory unit of a plurality of memory unit is available would have reduced latency for the read or write requests and provides an improved overall system performance (see paragraph [0034 of Raghavan).

As per claim 7:
Kim teaches that maintaining an active status for the memory unit, wherein the memory unit is available when its active status is idle (see paragraph [0059], herein The data structure is operative to map between the logical address space and allocated storage blocks within the physical storage space, managed by the block control layer).

As per claim 8:
 Kim teaches that dynamically mapping the memory unit allocated to a first decoder to a second decoder by setting the memory mapping entry  (see paragraph [0084], herein the map update module MUM may manage sub segments (for example, first sub segments) to be map-updated by loading the sub segments including the L2P entries as an updating target among the plurality of sub segments into the map update buffer MUB, and  paragraph [0097], herein the ECC control circuit 245 may control the operations of the ECC memory 242, the ECC encoder 243, the ECC decoder 244, and the I/O circuit 241 within the ECC engine 240 according to the control signals received from the map update module MUM driven through the processor 220).

Allowable Subject Matter
7.	Claim 2-6, 9, and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OSMAN ALSHACK/
Patent Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112